DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This office action is in response to the reply filed 10/3/2022.
Response to Arguments
	All of Applicant’s arguments filed 10/3/2022 have been fully considered.  In view of the amendments, all rejections presented in the office action mailed 5/2/2022 are withdrawn and new rejections are presented below.
New Rejections 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 17, 19-20, 22-23, 26-29, 31-32, 34-41 and 43 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kare (US 2,967,128), as evidenced by Atomize Definition (Merriam-Webster.com), Aerosol Definition (Merriam-Webster.com), and How Aerosol Cans Work (http://science.howstuffworks.com/innovation/everyday-innovations/aerosol-can3.htm/printable).
The instant claims are directed to a method of applying a diluted composition comprising the steps of injecting a bird repelling concentrate into water under pressure and directing the combined composition through nozzles for application into the atmosphere or other surfaces.
Kare discloses a process for repelling birds by applying a compound, preferably dimethyl anthranilate (reading on instant claims 35 and 39), to a material from which the birds are to be repelled (Kare – claim 1 and Col. 1, lines 55-60).  Kare teaches the use of liquid carriers having the repellant compounds dispersed therein (Col. 2 , lines 65-72). Kare teaches the repellant compounds to be dissolve in an organic solvent (Col. 3, lines 1-5).
Kare teaches the repellant composition to be ones wherein the compounds are dissolved in organic solvents and diluted with water for actual use, reading on “applying a diluted treatment composition formed from a concentrated treatment composition” (Col. 4, lines 50-55).  Kare teaches a preferred solvent to be propylene glycol (Col. 3, lines 60-61).
Regarding claims 34, 36, 38 and 40: Kare teaches suitable active repellent ingredients to also include methyl anthranilate and ethyl anthranilate (Kare – claim 5).
Regarding claims 19-20 and 27-29: Kare teaches that various concentrate formulations can be used and exemplifies the use of .78%, 12.5%, 50%, 45% of the repellant compound, thus a skilled artisan would recognize that amounts ranging from .78-50% (which overlap with the claimed 5-28%) of repellent compound could be effectively used and would have been motivated to optimize this amount to achieve a desired effect of repellency as Kare teaches that the bird repellant effectiveness is directly proportional to the concentration of the repellant compound applied and there is a large range of effective repellant effect (Col. 2, lines 30-50).
While Kare doesn’t exemplify a composition consisting of the bird repelling composition (for example, dimethyl anthranilate, methyl anthranilate or ethyl anthranilate) and propylene glycol, Kare teaches the process to be carried out by applying the repelling ingredient, such as methyl anthranilate, dispersed in a carrier, specifically an organic solvent (Kare – claim 5), therefore a skilled artisan before the effective filing date of the claimed invention would have been motivated to formulated to the composition to consist only of methyl anthranilate (or dimethyl anthranilate or ethyl anthranilate) and propylene glycol which is taught to be the preferred solvent, as these are taught by the reference to be the only main and necessary components. 
 Regarding claims 22-23 and 31-32: Kare teaches that various concentrate formulations can be used and exemplifies the use of .78%, 12.5%, 50%, 45% of the repellant compound, thus a skilled artisan would recognize that amounts ranging from .78-50% of repellent compound (and therefore 50-99.22% solvent) could be effectively used and would have been motivated to optimize this amounts to achieve a desired effect of repellency as Kare teaches that the bird repellant effectiveness is directly proportional to the concentration of the repellant compound applied and there is a large range of effective repellant effect (Col. 2, lines 30-50).
As discussed above, the composition of Kare is designed to be diluted with water, wherein the amount of dilution depends on the type of spray equipment used, and then sprayed on crops to repel birds or on injured birds to repel other birds from attacking (Col 5, lines 64-70; Col 6, lines 39-59; Col 7, lines 29-36). One option, Kare teaches as useful for spraying, is by using an aerosol propellant-containing container, which, by design, creates a suspension or mist of fine particles, which by definition is analogous to atomizing the liquid droplets (see definitions of "aerosol” and “atomize”), that can be directed onto a surface. The mere act of spraying an atomized solution results in some or all of the composition to be present in an air stream, as air is ubiquitously present. It is commonly known in the art that the propellant agent in the aerosol, often isobutene or another hydrocarbon, forces the liquid out of the can (through nozzles) and into the air with a positive pressure (see evidentiary reference “How Aerosol Cans Work”). This force causes the droplets to create a mist or fog directly in front of the spraying device. Accordingly, any use of an aerosol device results in an atomized solution dispersed into the air.
As discussed above, Kare teaches that the concentrate is diluted with water and dispensed as a spray, which may be an aerosol, for use on growing crops (Col. 5, lines 65-67), however, Kare does not teach injecting the concentrate composition into water under pressure.
It is noted that the instant claims are directed to a method of applying a diluted solution.  Step a) recited by claim 1 is directed toward converting the concentrated treatment composition into a diluted composition by injecting the concentrated composition into water under specific pressure.  While the prior art does not teach the pressure under which the concentrated composition is added to water, the prior art makes obvious the creation of a diluted composition by combining a concentrated composition with water and the instant specification does not teach the injection pressure to result in a structurally distinct product, therefore, even though the product (i.e. diluted solution) was made in a manner different than claimed, the final claimed product (diluted composition) which is being applied appears to be the same or similar to that of the instant composition and there is no evidence that establishing an unobvious difference between the use of claimed product and the prior art product.
Regarding claims 37 and 41: As discussed above, Kare teaches both ethyl anthranilate and dimethyl anthranilate to be suitable active repellents for use, but does not teach diethyl anthranilate, however, dimethyl anthranilate and diethyl anthranilate are homologs and Kare shows “ethyl’ groups to be suitable for use, thus they have a sufficiently close structural similarity, that there is a presumed expectation that such compounds possess similar properties, therefore, it would have been prima facie obvious to make and use diethyl anthranilate in the formulation of Kare with a reasonable expectation of success.
	MPEP 2144.09: A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. “An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties.” In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) (discussed in more detail below) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1991) as is stated in MPEP 2144.09.
Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (stereoisomers prima facie obvious).


Claims 17, 19-20, 22-23, 26-29, 31-32, 34-41, 42 and 43 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kare (US 2,967,128), as evidenced by Atomize Definition (Merriam-Webster.com), Aerosol Definition (Merriam-Webster.com), and How Aerosol Cans Work (http://science.howstuffworks.com/innovation/everyday-innovations/aerosol-can3.htm/printable), as applied to claims 17, 19-20, 22-23, 26-29, 31-32, 34-41 and 43 above, and further in view of Fain (US 6,192,621 B1).
As discussed above, Kare makes obvious the limitations of claims 17, 19-20, 22-23, 26-29, 31-32, 34-41 and 43, however, Kare does not teach the air stream to be created by a fan.
Fain teaches a pest control device for repelling insects and animals, such as birds (col 1, lines 5-12). The device is equipped with an electric fan to distribute the bird repellent solution into the air (col 2, lines 33-37; col 6, lines 23-27).
	It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kare with those of Fain.  The skilled artisan would have found it obvious to take the composition as taught by Kare and use the dispersal mechanism as taught by Fain to repel birds from a specific location. It would have been obvious because the device of Fain is used to repel birds, and other pests, by dispersing a chemical repellant into the air. Generally, it is prima facie obvious to combine/substitute two compositions, each of which is taught by the prior art to be useful for same purpose, in order to form a third composition to be used for the very same purpose. The idea for combining them flows logically from their having been individually taught in the prior art. (see MPEP § 2144.06; In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980)). That being said, in view of the prior art referenced, it would have been obvious to the person of ordinary skill in the art at the time of the invention to create a method of applying a treatment composition comprising a bird-repelling composition by atomizing the treatment into the air and using a fan as a dispersal device.
Conclusion
No claims are allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Berrios whose telephone number is (571)270-7679.  The examiner can normally be reached on Monday-Thursday 7am-4pm; Friday 9am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571) 272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER A BERRIOS/Primary Examiner, Art Unit 1613